J-S83019-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    MICHAEL E. MCNEIL                          :
                                               :
                      Appellant                :    No. 2695 EDA 2016

              Appeal from the Judgment of Sentence July 15, 2016
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0006167-2012


BEFORE: GANTMAN, P.J., OLSON, J., and DUBOW, J.

MEMORANDUM BY OLSON, J.:                               FILED FEBRUARY 13, 2018

        Appellant, Michael E. McNeil, appeals from the judgment of sentence

entered on July 15, 2016, following his jury trial convictions of voluntary

manslaughter, carrying a firearm without a license, and possession of an

instrument of crime (PIC).1 On this direct appeal, Appellant’s current court-

appointed counsel filed both a motion to withdraw as counsel and an

accompanying brief pursuant to Commonwealth v. McClendon, 434 A.2d
1185 (Pa. 1981), and its federal predecessor, Anders v. California, 386
U.S. 738 (1967).       We conclude that Appellant’s counsel complied with the

procedural requirements necessary              to   withdraw.   Furthermore, after

independently reviewing the record, we conclude that the appeal is wholly


____________________________________________


1   18 Pa.C.S.A. §§ 2504(a), 6106, and 907, respectively.
J-S83019-17



frivolous. We therefore grant counsel’s motion to withdraw and affirm the

judgment of sentence.

       We briefly set forth the facts and procedural history of this case as

follows.     On December 10, 2013, a jury convicted Appellant of the

aforementioned crimes, which resulted from a physical altercation and

subsequent shooting on the streets of Philadelphia, Pennsylvania. On March

25, 2014, the trial court sentenced Appellant to an aggregate term of eight

to 24 years of imprisonment. On direct appeal, this Court concluded, in an

unpublished memorandum, that there was sufficient evidence to support

Appellant’s convictions, but noted two illegal sentencing errors sua sponte.

First, this Court noted confusion over a perceived clerical error wherein the

trial court imposed sentence on the wrong firearm violation, carrying a

firearm on public property in Philadelphia, instead of carrying a firearm

without a license.2      Furthermore, we vacated the trial court’s judgment of

sentence and remanded for resentencing because the trial court sentenced

Appellant to an unconstitutional mandatory minimum sentence under 42

Pa.C.S.A. § 9712. See Commonwealth v. McNeil, 2016 WL 1251475, at *7

(Pa. Super. 2016) (unpublished memorandum).




____________________________________________


2 18 Pa.C.S.A. § 6108 (carrying firearms on public streets or public property
in Philadelphia) and 18 Pa.C.S.A. § 6106 (firearms not to be carried without
a license), respectively.



                                           -2-
J-S83019-17



       On July 15, 2016, the trial court resentenced Appellant to six to 20

years of imprisonment for voluntary manslaughter.            It also imposed a

consecutive sentence of two to four years of incarceration for carrying a

firearm without a license.3        The trial court imposed no further penalty on

PIC.    Appellant filed a motion for reconsideration on July 24, 2016.      After

replacing appointed counsel, the trial court denied relief by order entered on

August 26, 2016. This timely appeal resulted.4

       On appeal, the Anders brief raises the following issue of arguable

merit for our review:

       1. Whether the trial court abused its discretion in sentencing
          [Appellant] to a total term of eight to twenty-four years [of
          imprisonment]?

Anders Brief at 11.

       Before reviewing the merits of this appeal, we must first determine

whether counsel has fulfilled the necessary procedural requirements for

withdrawing as counsel. See Commonwealth v. Flowers, 113 A.3d 1246,

1248-1249 (Pa. Super. 2015) (citation omitted).             To withdraw under

____________________________________________


3   The trial court’s sentencing order reflects the proper firearm conviction.

4  Appellant filed a notice of appeal on September 7, 2016. On January 27,
2017, after receiving the notes of testimony from trial, the trial court
ordered Appellant to file a concise statement of errors complained of on
appeal pursuant to Pa.R.A.P. 1925(b). Appellant requested an extension,
which the trial court granted. Thereafter, Appellant filed a timely statement
of intent to file an Anders brief pursuant to Pa.R.A.P. 1925(c)(4). The trial
court filed an opinion pursuant to Pa.R.A.P. 1925(a) on March 16, 2017.



                                           -3-
J-S83019-17


Anders,    court-appointed    counsel      must     satisfy    certain     technical

requirements. “First, counsel must petition the court for leave to withdraw

and state that after making a conscientious examination of the record, he

has determined that the appeal is frivolous.”                 Commonwealth v.

Bynum-Hamilton,      135 A.3d 179,   183      (Pa.   Super.   2016),    quoting

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).                    Second,

counsel must file an Anders brief, in which counsel:

     (1) provide[s] a summary of the procedural history and facts,
     with citations to the record; (2) refer[s] to anything in the record
     that counsel believes arguably supports the appeal; (3) set[s]
     forth counsel’s conclusion that the appeal is frivolous; and (4)
     state[s] counsel’s reasons for concluding that the appeal is
     frivolous.

Commonwealth v. Hankerson, 118 A.3d 415, 419-420 (Pa. Super. 2015),

quoting Santiago, 978 A.2d at 361.

     Finally, counsel must furnish a copy of the Anders brief to his client

and “advise[] him of his right to retain new counsel, proceed pro se[,] or

raise any additional points that he deems worthy of the court’s attention,

and attach[] to the Anders petition a copy of the letter sent to the client.”

Commonwealth v. Daniels, 999 A.2d 590, 594 (Pa. Super. 2010) (citation

omitted). It is only when both the procedural and substantive requirements

are satisfied that counsel will be permitted to withdraw. In the case at bar,

counsel has met all of the above procedural obligations.

      “Once counsel has satisfied the above requirements, it is then this

Court's duty to conduct its own review of the trial court's proceedings and

                                     -4-
J-S83019-17


render an independent judgment as to whether the appeal is, in fact, wholly

frivolous.”   Commonwealth v. Goodwin, 928 A.2d 287, 291 (Pa. Super.

2007) (en banc), quoting Commonwealth v. Wright, 846 A.2d 730, 736

(Pa. Super. 2004). We now turn to whether this appeal is wholly frivolous.5

        Appellant suggests that the trial court failed to take his individual

circumstances, or mitigating factors, into effect when imposing consecutive

sentences.      Regarding possible challenges to the discretionary aspects of

Appellant's sentence, the following principles apply:

        An appellant is not entitled to the review of challenges to
        the discretionary aspects of a sentence as of right. Rather, an
        appellant          challenging       the discretionary aspects of
        his sentence must invoke this Court's jurisdiction. We determine
        whether the appellant has invoked our jurisdiction by considering
        the following four factors:

              (1) whether appellant has filed a timely notice of
              appeal, see Pa.R.A.P. 902 and 903; (2) whether the
              issue was properly preserved at sentencing or in a
              motion           to         reconsider         and
              modify sentence, see Pa.R.Crim.P. 720; (3) whether
              appellant's brief has a fatal defect, Pa.R.A.P.
              2119(f); and (4) whether there is a substantial
              question that the sentence appealed from is not
              appropriate under the Sentencing Code, 42 Pa.C.S.A.
              § 9781(b).

Commonwealth v. Cook, 2017 WL 5588367, at *3 (Pa. Super. 2017)

(internal case citation omitted).



____________________________________________


5   Appellant did not file a response to counsel’s Anders brief.



                                           -5-
J-S83019-17


      Here, the first two procedural requirements were fulfilled.               Upon

review, appellate counsel failed to include a separate statement pursuant to

Pa.R.A.P. 2119(f) in the brief on appeal.              However, “[b]ecause the

requirement    of   Rule 2119(f)    is    procedural       and   not   jurisdictional,

the Commonwealth's failure to object to or otherwise assert the defect in the

form of appellant's brief has resulted in a waiver of the defect.”

Commonwealth v. Krum, 533 A.2d 134, 138 (Pa. Super. 1987). Here, the

Commonwealth has not objected.            Thus, we examine whether Appellant

presents a substantial question warranting our review.

      We have previously stated:

      The        determination         of       what         constitutes
      a substantial question must be evaluated on a case-by-case
      basis.   A substantial question exists only when the appellant
      advances a colorable argument that the sentencing judge's
      actions were either: (1) inconsistent with a specific provision of
      the Sentencing Code; or (2) contrary to the fundamental norms
      which underlie the sentencing process.

                           *              *            *

       A defendant may raise a substantial question where he receives
      consecutive sentences within the guideline ranges if the case
      involves circumstances where the application of the guidelines
      would be clearly unreasonable, resulting in an excessive
      sentence; however, a bald claim of excessiveness due to the
      consecutive    nature   of   a   sentence     will  not   raise
      a substantial question.


Commonwealth v. Diehl, 140 A.3d 34, 44–45 (Pa. Super. 2016) (internal

citations and quotations omitted; italics in original).




                                         -6-
J-S83019-17


        Here, Appellant baldly contends he received an excessive sentence

and, therefore, he does not raise a substantial question. Appellant received

two standard-range sentences, which the trial court imposed consecutively.

The mere fact that the trial court imposed the two sentences consecutively,

without a colorable claim that such a punishment would clearly be

unreasonable, does not implicate our review.

        Regardless, even if Appellant did raise a substantial question, we

would still conclude that he is not entitled to relief.       “If this Court grants

appeal    and reviews the   sentence,    the standard of review is    well-settled:

sentencing is vested in the discretion of the trial court, and will not be

disturbed absent a manifest abuse of that discretion.” Commonwealth v.

Machicote, 172 A.3d 595, 603 (Pa. Super. 2017) (citation omitted).              “An

abuse of discretion involves a sentence which was manifestly unreasonable,

or which resulted from partiality, prejudice, bias or ill will. It is more than

just an error in judgment.” Id.

        “Our Supreme Court has determined that where the trial court is

informed by a pre-sentence report, it is presumed that the court is aware of

all appropriate sentencing factors and considerations, and that where the

court     has   been   so    informed,     its   discretion     should    not   be

disturbed.” Commonwealth v. Ventura, 975 A.2d 1128, 1135 (Pa. Super.

2009), citing Commonwealth v. Devers, 546 A.2d 12, 18–19 (Pa. 1988).

Our Court has further explained:


                                        -7-
J-S83019-17


       In imposing sentence, the trial court is required to consider the
       particular circumstances of the offense and the character of the
       defendant. The trial court should refer to the defendant's prior
       criminal record, age, personal characteristics, and potential for
       rehabilitation. However, where the sentencing judge had the
       benefit of a presentence investigation report, it will be presumed
       that he or she was aware of the relevant information regarding
       the defendant's character and weighed those considerations
       along with mitigating statutory factors. Additionally, the
       sentencing court must state its reasons for the sentence on the
       record. The sentencing judge can satisfy the requirement that
       reasons for imposing sentence be placed on the record by
       indicating that he or she has been informed by the
       pre-sentencing report; thus properly considering and weighing
       all relevant factors.

Ventura, 975 A.2d at 1135.

       Here, there is no dispute that the trial court had the benefit of a

presentence investigation report prior to sentencing Appellant.      Thus, we

presume the trial court was aware of Appellant’s individual circumstances,

and considered them, when fashioning his sentence.        Since the trial court

clearly relied upon the presentence investigation report, and the sentence

imposed was neither outside the applicable sentencing guidelines nor

unreasonable, we conclude that the trial court did not abuse its discretion.

As such, there is no merit to Appellant’s sentencing claim. Accordingly, we

conclude that the lone issue raised in counsel’s Anders brief is wholly

frivolous.   Furthermore, after an independent review of the entire record,6

____________________________________________


6 This Court recently granted en banc certification in two appeals to consider
the requisite scope of an appellate court's independent review
in Anders/Santiago cases. See Commonwealth v. Yorgey, 3376 EDA
(Footnote Continued Next Page)


                                           -8-
J-S83019-17


we conclude that no other issues of arguable merit exist.      Therefore, we

grant counsel’s request to withdraw and affirm Appellant’s judgment of

sentence.

      Motion to withdraw as counsel granted.         Judgment of sentence

affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/13/18




(Footnote Continued) _______________________

2016 (Pa. Super. filed Aug. 18, 2017); Commonwealth v. Dempster, 28
EDA 2017 (Pa. Super. filed Aug. 18, 2017). In both Yorgey and Dempster,
we certified the following issue:

      Whether the scope of the appellate court's independent review of
      the certified record, once [c]ounsel seeks permission to withdraw
      representation, necessitates: (1) a comprehensive review of the
      record for any issues that [c]ounsel might have overlooked; (2)
      review limited to the issues either [c]ounsel or the pro
      se appellant raised; or (3) review limited to the issues raised by
      either [c]ounsel or pro se appellant, [together with] issues that
      the appellate court is obligated to review sua sponte.

Until an en banc decision regarding our independent review in Anders cases
is forthcoming, we have conducted a comprehensive review of the entire
record in this matter in an abundance of caution.



                                          -9-